Title: From Alexander Hamilton to Lewis Tousard, 23 May 1800
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            H Quarters Scotch Plains May 23. 1800
          
          I have directed the PMG to send deliver to Lieut Woolstonecraft, subject to your orders, bounty money for six complete companies of Artillerists. As soon as the money shall have been received you will repair with Lieut. Woolstoncraft to the Union Brigade for the purpose of enlisting the Men.
           Major Tousarde—
        